The judgment of the Supreme Court was entered,
Per Curiam.
We adhere to the statement of the law as laid down by our late brother Williams, in Houser v. Tully, 12 P. F. Smith 92, as to the extent and character of the liability of innkeepers for the goods of their guests. An innkeeper is bound to pay for goods stolen in his house from a guest, unless stolen by the servant or companion of the guest. It is his duty to provide honest servants and to exercise an exact vigilance over all persons coming into his house as guests or otherwise. The learned judge below, in his charge to the jury, evidently adopted this oase as his chart, and there is no error in his instructions upon the law. He affirmed the defendants’ ninth point, that if the plaintiff was intoxicated, and this contributed in any way to the loss, he could not recover. The evidence of the whole conversation of the plaintiff, of which the defendants had drawn out a part in the cross-examination, was rightly admitted. The error in the answer to the plaintiff’s thirteenth point, stating the value of the articles stolen, was a mere slip of the tongue, and evidently did the defendants no injury. It was not intended as a binding instruction as to the value, nor was it so understood at the time. On the whole, we discover no substantial error on this record, which requires us to reverse the judgment.
Judgment affirmed.